FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30085

               Plaintiff - Appellee,             D.C. No. 2:08-CR-06008-EFS

  v.
                                                 MEMORANDUM *
ISAAC ALCAUTER BARAJAS, a.k.a.
Isaac Barajas Alcauter,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Isaac Alcauter Barajas appeals from his guilty-plea conviction and

120-month sentence for distribution of a controlled substance, methamphetamine,

in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Barajas’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. The appellant has

filed a pro se supplemental brief and the government has filed an answering brief.

We have considered both.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. To the

extent Barajas raises a claim of ineffective assistance of counsel, we decline to

address it on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th

Cir. 2003).

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                    09-30085